Citation Nr: 0029430	
Decision Date: 11/08/00    Archive Date: 11/16/00	

DOCKET NO.  96-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right chest, injury to Muscle Group II, 
currently evaluated as 20 percent disabling

3.  Entitlement to a total compensation rating by reason of 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

The veteran has been granted service connection for PTSD 
(Diagnostic Code 9411), evaluated as 30 percent disabling, 
residuals of a gunshot wound to the right chest, injury to 
Muscle Group II (Diagnostic Code 5302), evaluated as 
20 percent disabling, and residuals of a gunshot wound to the 
chest with thoracotomy and intercostal neuritis (Diagnostic 
Code 6818), evaluated as 20 percent disabling.  

He has also been granted service connection for spondylosis 
and thoracic disc disease (Diagnostic Code 5293), evaluated 
as 10 percent disabling, residuals of a laceration of the 
left foot (Diagnostic Code 5284), evaluated as zero percent 
disabling, and residuals of malaria (Diagnostic Code 6304), 
evaluated as zero percent disabling.  A combined 60 percent 
evaluation has been in effect since November 1, 1992.  He has 
not contended or implied that these latter disabilities have 
increased in severity recently, and these latter disabilities 
have carried the same percentage rating for more than 15 
years.

This appeal arises from regional office (RO) determinations 
denying increased ratings for PTSD and for residuals of a 
gunshot wound to the right chest, injury to Muscle Group II, 
and for a total rating based on individual unemployability.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.  

2.  The veteran has an 11th grade education and has work 
experience in small engine repair, restaurant management, and 
as a laborer.  

3.  In evaluating the claims for increased ratings for PTSD 
and for residuals of a gunshot wound, injury to Muscle 
Group II, the amendments to schedular criteria are neither 
more nor less favorable to the veteran than the old criteria 
under the circumstances in this case.  

4.  The veteran's PTSD alone causes occasional decrease in 
work efficiency and no more than intermittent periods of 
inability to perform occupational tasks which amounts to a 
definite, but not considerable, social and industrial 
impairment.  

5.  The PTSD alone is manifested by periods of depression, 
anxiety and sleep impairment, but is not manifested by 
circumstantial, circumlocutory or stereotype speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impairment of short or long-term memory, 
judgment, or abstract thinking.  He also has a non-service 
connected psychiatric disorder which results in significant 
impairment.  

6.  The veteran received a gunshot wound of the right lower 
chest area in service, for which he was hospitalized for 
approximately 2 1/2 months, and then returned to duty.  

7.  After service, he has complained of some difficulty 
lifting heavy objects and some fatigue in the shoulders after 
prolonged lifting.  

8.  Various pulmonary function studies and chest X-rays have 
been reported normal, and the veteran has only mild to 
moderate impairment on exercise.

9.  The injury to Muscle Group II causes no more than 
moderate disability.  

10.  The veteran's service-connected disabilities do not 
prevent him from engaging in gainful employment, especially 
employment which does not require prolonged exercise, 
lifting, or stress. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 
9411 (1999). 

2.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the chest, injury to Muscle 
Group II, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 4.45, 4.50-4.56, 
4.59, Part 4, Diagnostic Code 5302 (1999).  

3.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he has increasing chest 
pain and difficulty with overhead exercise recently.  He 
contends that his PTSD is severely disabling and prevents him 
from pursuing gainful employment.  He contends that the PTSD 
is manifested by his inability to associate with others, 
manage his anger, or deal with his nightmares.  He maintains 
that he has not been able to work for many years, and that he 
is unemployable by reason of his service-connected 
disabilities.  

I.  Background

The service medical records show that the veteran was wounded 
in Vietnam when he received a gunshot wound in the right 
chest, undergoing thoracotomy and hospitalization for 2 1/2 
months before being returned to duty in Vietnam.  The veteran 
was again hospitalized for several days in October 1967 for 
complaints of pain in the chest and treatment for prostatitis 
and malaria.  He was returned to duty.  

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical facility for several days in March 1968 
complaining of pain in the right lower chest wall.  He 
described momentary shooting pain crossing the center of the 
operative scar on the right lower chest wall.  He noted that 
if he lifted something slowly he had no trouble, but that too 
much lifting would cause throbbing pain in the region of the 
wound and shortness of breath.  There was a surgical scar 
7 1/2 inches in length on the right lower chest wall 
beginning just to the right and just above the xiphoid 
process which extended laterally to the ninth rib in the 
anterior axillary line.  There was no keloid and no local 
tenderness over the scar.  A tapping in the area of the 
incision produced a pinprick sensation.  There was no 
numbness to pinprick in the area.  The lungs were clear to 
auscultation and percussion and no rales were heard.  X-rays 
of the chest and ribs were normal.  The veteran had no chest 
pain while hospitalized.  The diagnosis was intercostal 
neuritis, traumatic, right chest.  

On a VA examination in April 1968, the veteran's history was 
reviewed.  The veteran had incurred a gunshot wound to the 
chest area, with the missile not exiting the body.  On 
physical examination, squeezing the chest did not provoke 
pain or discomfort.  The chest scar was well healed, and 
there was no loss of ribs or bone tissue underlying the scar.  
The scar was not tender or adherent.  There was no indication 
of atrophy of any of the muscles of the chest or of the 
clavicular area.  Breathing was not labored or difficult and 
there were no wheezes.  X-rays of the chest were essentially 
normal.  Pulmonary function studies were essentially normal.  

In June 1968, the RO granted service connection for residuals 
of a gunshot wound to the right chest, injury to Muscle 
Group II, evaluated as 20 percent disabling, and for 
residuals of a gunshot wound to the chest with history of 
thoracotomy and traumatic neuritis, evaluated as 20 percent 
disabling.

The veteran was hospitalized for a few days at a VA medical 
facility in November 1970 with the diagnoses of intercostal 
neuritis and viral bronchitis.  

In 1981, a statement was received from an employer, who 
indicated that the veteran was helping him cut and haul wood.  
The employer indicated that the veteran could not continue 
the job because it was too strenuous for him because of pain 
in the chest.  A VA outpatient report in April 1981 noted 
that the veteran complained of pain in the chest when 
lifting.  

On a VA examination in September 1981, the veteran again 
complained of some pain in the chest.  There was also a 
history of problems with alcohol.  The veteran reported that 
he had an 11th grade education and that he last worked at a 
steady job running a restaurant for himself.  He stated that 
he currently was doing odd jobs, cutting wood.  Neurological 
examination was essentially normal except for a poorly 
defined area of altered, but not completely lost sensation 
distal to the scarring of the right chest.  Psychiatric 
examination resulted in the diagnosis of anxiety reaction, 
mild.  Pulmonary function studies were within normal limits.  

A claim for service connection for PTSD was received from the 
veteran in September 1992.  

A VA hospital report shows the veteran's hospitalization in 
September and October 1992 with the diagnoses of alcoholism 
and PTSD.  On admission, mental status examination confirmed 
that the veteran had a long history of abuse of alcohol and 
current depression.  Physical examination on admission showed 
no pertinent physical abnormalities.  

VA outpatient treatment reports for several months beginning 
in February 1992 showed complaints of depression and 
nightmares about Vietnam.  The veteran reported having many 
jobs since discharge from service, but being unable to hold a 
job.  He reported anger at others.  There were also some 
complaints of shortness of breath and occasional chest pain.

On a VA psychiatric examination in November 1992, the veteran 
related that he was troubled by his Vietnam experiences, 
noting that he saw a great deal of combat at very close 
range.  He had a history of problems with alcohol from the 
time of discharge from service.  He was able to hold a job on 
a very sporadic basis, but had no consistent employment.  
Most of his work was in the area of repairing small engines 
for a hardware store on an as-needed basis, and operating 
heavy equipment on an as-needed basis for his brother-in-law.  
He also tended bar.  He had been arrested for driving under 
the influence of alcohol 4 or 5 times, and had lost his 
driving license.  He had not had a regular job for a long 
period of time.  

The veteran had complaints of pain in the shoulders, back, 
and chest.  He stated that there was significant sleep 
disturbance and memories of his wartime experiences.  He 
avoided crowds, and he enjoyed being by himself.  He appeared 
somewhat agitated on mental status testing, and had a 
depressed mood.  He stated that he would be entering 
treatment for PTSD, and felt apprehensive about the 
treatment.  The diagnosis was PTSD.  

In a rating in January 1993, the veteran was granted service 
connection for PTSD, evaluated as 30 percent disabling.  

A hospital report shows that the veteran was hospitalized at 
a VA medical facility in December 1992 for a few months for 
continued treatment of his psychological problems.  The 
diagnoses upon discharge from the hospital included general 
anxiety disorder secondary to alcoholism, and alcohol 
dependence.  A GAF score of 60 was reported.  

In April 1994, the veteran requested an increased rating for 
his service-connected disabilities and a total rating based 
on individual unemployability.  He reported that he last 
worked full time in 1988.  

VA outpatient treatment reports in March 1994 noted the 
results of a CT scan of the chest indicated minimal scarring 
in the lingular tip and minimal degenerative changes of the 
thoracic spine.  

On a VA examination in August 1994, the veteran complained of 
pain over the lower sternum and in the scar area to the right 
of the sternum on orthopedic examination.  He indicated that 
he had received a TENS unit in an attempt to treat the pain.  
Physical examination showed a well-healed scar running just 
to the left of the sternum across to the right side of the 
chest, which was nontender to pressure except directly over 
the sternum.  On a respiratory examination, the veteran 
complained of dyspnea on exertion on walking one-half mile, 
and the need to rest after climbing two flights of stairs.  
On respiratory examination, a chest X-ray and pulmonary 
function study were within normal limits.  

On further orthopedic examination, the veteran complained of 
some pain in the lower back.  Flexion of the lumbar spine was 
to 90 degrees and lateroflexion was 30 degrees bilaterally.  
There was some pain upon flexion in the left paraspinal 
musculature.  X-rays of the lumbar spine were essentially 
normal.

On psychiatric examination, the veteran reported that he was 
living in his own apartment, but that he spent most of his 
time with a woman.  He was not in a definite relationship 
because he did not want to get close to anybody.  He was 
working intermittently in a kitchen at a VA medical facility, 
earning approximately $20 weekly.  He had had vocational 
counseling, but did not enter any schooling or training.  He 
enjoyed playing pool and fishing, and was a good cook since 
he had cooked at a supper club and in bars in the past.  He 
complained of chest, shoulder, and back pain.  His major 
problem was his temper.  He had problems dealing with other 
people because of his anger and impatience.  He had some 
nightmares about his Vietnam experience.  

On mental status examination, he blamed others for his 
problems.  He was depressed.  There was a great deal of 
underlying anger.  Memory was intact, and he was oriented in 
all spheres.  It was noted that previous hospital repots had 
indicated that he had not been fully participating or 
involved when he was hospitalized in the PTSD program.  The 
diagnoses included alcohol dependence and PTSD.

VA outpatient reports for 1994 and a VA report of 
hospitalization for November and December 1994 indicated that 
the veteran was still having problems with the use of 
alcohol.

At a hearing at the regional office in May 1995, the veteran 
testified that the TENS unit was not helping in relieving the 
chest pain.  He could not lift objects above his head and his 
exercise tolerance was low.  He was not attending any PTSD 
program because he did not like group therapy.  He testified 
that he was continuing his use of alcohol and did not 
socialize much.  He had only worked a few days in the past 
year.

VA vocational rehabilitation counseling records show that 
eligibility and entitlement for vocational rehabilitation 
were reviewed in November 1991.  The veteran had been 
basically unemployed since 1984, using stopgap employment for 
nearly 10 years.  There was a long history of an inability to 
adjust in employment and socially.  Assessment of his 
aptitudes, abilities, and interests indicated that the 
veteran definitely liked working with things more than people 
and that he showed an indifference to schooling.  There was 
interest in being a chef or repairing small engines.  It was 
found that the veteran was seriously handicapped.  It was 
concluded that feasibility for training was marginal because 
of certain medical issues, including hearing problems, sight, 
and dental needs.  He was instructed to receive medical 
treatment, and then return to complete his evaluation and 
counseling.  In January 1992, the veteran interrupted 
vocational rehabilitation efforts to attend to the named 
medical problems.  In November 1994, a notation was made that 
the veteran had discontinued vocational rehabilitation 
efforts.

A VA medical center provided records showing that the veteran 
worked sporadically in the food service area in 1994 and 
1995.

On a special psychiatric examination in February 1997, the 
veteran's records were again reviewed.  It was indicated that 
the veteran continued to receive some outpatient treatment 
records for control of pain in the chest area.  The veteran 
indicated that the TENS unit did work better than any other 
type of medical treatment.  He did not return for psychiatric 
treatment due to anger and frustration with psychological 
providers.  The veteran's complaints included anger and an 
inability to be with other people.  He admitted to the 
continuing use of alcohol.  

On mental status examination, he was well oriented and his 
speech was well articulated without slurring.  There was some 
hint of a stutter.  He displayed adequate memory functioning.  
He became angry on occasion.  He reported experiencing 
intrusive recollections of his military service.  He stated 
that he did not wish to allow anyone to become close to him, 
and he described a very dysfunctional and chaotic pattern of 
relationships.  He reported significant sleep disturbance.  
The diagnoses included alcohol dependence and PTSD.  The GAF 
score for the alcoholism was 50 and the GAF score for PTSD 
was 60.  The examiner expressed the opinion that the veteran 
did meet the diagnostic criteria for PTSD, but that his major 
problem was alcohol dependence.  

A VA physician in September 1998 reviewed the veteran's 
records and expressed the opinion that the veteran's alcohol 
abuse was probably not the result of his PTSD.  

In a rating action in May 2000, the regional office denied 
service connection for alcohol abuse as being secondary to 
PTSD.

II.  Analysis

The Board is satisfied that all necessary evidence to reach a 
conclusion with regard to the present issues has been 
obtained.  In this regard, the veteran's medical history and 
current clinical manifestations have been reviewed in the 
context of all applicable regulations.  As to the veteran's 
orthopedic disability, manifestations and disability due to 
pain, weakness, fatigue, and limitation of function of an 
affected joint beyond that reflected by limitation of motion 
of such joint has been reviewed in the context of all 
applicable regulations.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  

The VA's Schedule for Rating Disabilities was amended in the 
last few years with regard to PTSD criteria and the criteria 
for gunshot wounds.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the veteran will be afforded a review under 
the old criteria or the new criteria after such amended 
criteria came into effect, whichever is to his advantage.  In 
this regard, in evaluating the case, the amended criteria for 
the two increased rating issues on appeal are neither more 
nor less favorable to the veteran than the old criteria.  
Therefore, the Board will review the case under both the old 
and new criteria for an increased rating, carefully 
considering all the evidence of record.  

Prior to November 7, 1996, under Diagnostic Code 9411, PTSD, 
a 50 percent evaluation was assigned where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent evaluation was assigned 
where the ability to establish or maintain effective and 
wholesome relationships with people was definitely impaired, 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

Under the criteria in effect after November 7, 1996, a 
50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect, 
circumstantial, circumlocutory, or stereotype speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short and long-term memory, 
judgment, and abstract thinking, disturbance of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 30 percent evaluation will be assigned under the new 
criteria where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  

The VA outpatient treatment reports and examinations since 
1994 do not demonstrate that the veteran's PTSD causes more 
than definite social and industrial impairment.  In essence, 
the veteran has nightmares about his Vietnam experience, some 
depression, and some anxiety.  He has complained that he is 
unable to control his anger and frustration with others, and 
that he has distanced himself from others. The VA 
examinations in 1994 and 1997 indicate that he is oriented in 
all spheres, and does not have memory problems, or show 
difficulty in intellectual functioning.  His main problem 
appeared to be the continued excessive use of alcohol, which 
was not service connected.  In fact, a GAF score of 60 for 
PTSD was noted upon discharge from the hospital in December 
1994 and on the VA examination in February 1997.  In short, 
the VA examinations and various medical records do not 
establish that the PTSD manifestations have caused 
considerable industrial or social impairment.  Thus, the 
veteran does not meet the criteria for a rating in excess of 
30 percent under the old criteria.  

In this same manner, the veteran does not meet the criteria 
for a rating in excess of 30 percent for PTSD under the new 
criteria in effect after November 7, 1996.  In essence, the 
medical records fail to show manifestations and symptoms such 
as flattened affect, circumstantial speech, panic attacks 
more than once a week, difficulty understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, or impaired abstract thinking.  There is some 
evidence of depression, anxiety, suspiciousness, and chronic 
sleep impairment.  While the veteran has shown some social 
impairment, no more than an occasional decrease in work 
efficiency and/or intermittent periods of inability to 
perform occupational functions has been attributed to his 
PTSD.  The veteran's PTSD symptoms and manifestations more 
nearly approximate the criteria for a 30 percent evaluation 
under the new criteria rather than a 50 percent evaluation.  
Consequently, he does not meet the criteria for a rating in 
excess of 30 percent for PTSD.  

As to an increased rating for residuals of a gunshot wound to 
the chest, injury to Muscle Group II, muscles of the shoulder 
girdle, a 40 percent evaluation will be assigned where the 
disability to the major extremity is severe, and a 30 percent 
evaluation will be assigned where the disability is severe in 
the minor extremity.  A 30 percent evaluation will be 
assigned where the disability is moderately severe in the 
major extremity and a 20 percent evaluation will be assigned 
where the disability to the minor extremity is moderately 
severe.  A 20 percent evaluation will be assigned where the 
disability is moderate in the major or minor extremity.  In 
evaluating this disability, the veteran's history and the 
muscle damage and weakness due to missile injuries has been 
taken into account.  

The veteran has complained that the wound to the chest 
created residual problems in the muscles to his upper body 
and shoulders because he is unable to lift objects above his 
head, and the shoulders and arms become fatigued upon 
extended use.  The gunshot wound to the chest area was not a 
through-and-through missile injury.  The medical evidence 
fails to show that there is any significant complaints, 
impairment, or limitation of motion of the shoulders or upper 
extremities.  There is a fatigue factor, but the residuals of 
the injury to Muscle Group II do not appear to be more than 
moderately disabling.  Consequently, the criteria for a 
rating in excess of 20 percent for residuals of an injury to 
Muscle Group II have not been met.

Total disability will be considered when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow substantially 
gainful employment as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be rated as 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability rated at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.341, 4.16.

In addition to his rating for PTSD, the veteran has been 
granted service connection for residuals of a gunshot wound 
to the chest with residuals of a thoracotomy and intercostal 
neuritis, evaluated as 20 percent disabling, thoracic disc 
disease, evaluated as 10 percent disabling, a laceration of 
left foot, evaluated as zero percent disabling, and residuals 
of malaria, evaluated as zero percent disabling.  He has a 
combined evaluation of 60 percent.  He does not meet the 
schedular criteria for a total rating based on 
unemployability since he does not have a combined evaluation 
of 70 percent, or one disability rated at 40 percent 
disabling.  In this regard, the medical evidence does not 
show that the criteria for a rating in excess of 20 percent 
for residuals of pleural cavity injuries have been met, as 
such evidence fails to show significant respiratory or 
cardiovascular impairment.  Specifically, various pulmonary 
function studies and chest X-rays have been reported normal, 
and the veteran has reported only mild to moderate impairment 
on exercise.  The veteran does not meet the criteria for an 
increased rating for thoracic disc disease, as recent 
examinations have shown only slight limitation of motion with 
only slight pain on the limits of motion.  The medical 
evidence fails to show that the residuals of the laceration 
of the left foot or the malaria warrant higher evaluations, 
as the veteran has not reported any recent symptoms or 
manifestations relating to such disabilities.  

Even if the veteran did meet the criteria under 38 C.F.R. 
§ 4.16 as to percentage ratings, it still must be shown that 
if he has disability that is rated less than 100 percent 
disabling, he is substantially unable to pursue gainful 
employment.  In this case, the veteran did not complete a 
high school education, and has worked in a restaurant, as a 
laborer, and repairing small engines.  While he has some 
slight physical limitations, the evidence does not show that 
such physical limitations prevent him from engaging in 
functions relating to operating a restaurant or repairing 
small engines.  The veteran did undergo vocational 
counseling, but he voluntarily failed to complete such 
counseling after being deferred and referred for treatment of 
nonservice-connected disabilities.  The counseling and VA 
medical records show that the veteran would not be successful 
in jobs which deal with the public, but that jobs such as a 
chef or repairing small engines would be compatible with his 
disabilities, including his PTSD.  In essence, his PTSD does 
not preclude his employment in jobs requiring little contact 
with the public, and his physical disabilities would be 
similarly compatible.  It is clear that the veteran's 
problems with alcohol do substantially impair his ability to 
obtain and retain employment.  However, his service-connected 
disabilities do not prevent him from obtaining and pursuing 
gainful employment.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
not established.  Entitlement to a rating in excess of 
20 percent for injury to Muscle Group II is not established.  
Entitlement to a total rating by reason of individual 
unemployability is not established.  The benefits sought on 
appeal are denied.  


		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals





- 7 -



- 1 -


